DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11-13, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ookawa (US 6,758,941 cited in IDS).
Regarding claim 1, Ookawa figures 1 and 3 teaches a dry cleaning apparatus, comprising: 
a chamber (1 processing chamber); 
a substrate support (stage housing lower electrode 3) configured to support a substrate within the chamber; and
a shower head (figure 3) arranged in an upper portion of the chamber to supply a dry cleaning gas (CF4 COx) toward the substrate, the shower head including an optical window (4C quartz glass member) transmitting a laser light therethrough toward the substrate support.[col 3 lines 50-67]
Ookawa teaches plasma process can be conducted to a wafer W by applying high-frequency electric power to the lower electrode 3 by means of a power source unit 3c thereby reading on a plasma generator configured to generate plasma from the dry cleaning gas.[col 3 lines 55-60]
Ookawa further teaches a laser beam L is emitted onto a surface of the wafer W in the processing container 1 from a He-Ne light source in a laser-measurement unit 5 thereby reading on a laser irradiator 
Regarding claim 2, Ookawa figure 3 teaches the optical window (4C quartz glass member) is installed within an opening (4B recess portion) which penetrates through a middle region of the shower head.[col 5 lines 15-40]
Regarding claim 3, Ookawa figure 2 teaches the shower head comprises a shower head plate (2B electrode plate) having an annular shape.
Regarding claim 4, Ookawa figure 4 teaches the opening (4B recess portion) penetrates through a middle region of the shower head plate.
Regarding claim 7, Ookawa figures 1 and 3 teach the plasma generator comprises an upper electrode (2) in the shower head and a lower electrode (3) in the substrate support.
Regarding claim 8, Ookawa figure 3 teaches the laser irradiator comprises a laser (11 optical paths) to generate the laser light and an optical system (4 window member) configured to project the laser light outputted from the laser across a whole surface of the substrate through the optical window (4C quartz glass member).
Regarding claim 9, Ookawa figure 3 suggests the optical system comprises an aspheric lens (4C quartz glass member) to spread radially the laser light.
Regarding claim 11, Ookawa figures 1 and 3 teaches a dry cleaning apparatus, comprising: 
a chamber (1 processing chamber) having an optical window (4C quartz glass member); 
a substrate support (stage housing lower electrode 3) configured to support a substrate within the chamber; and
a shower head (figure 3) arranged in an upper portion of the chamber to supply a dry cleaning gas (CF4 COx
Ookawa teaches plasma process can be conducted to a wafer W by applying high-frequency electric power to the lower electrode 3 by means of a power source unit 3c thereby reading on a plasma generator configured to generate plasma from the dry cleaning gas.[col 3 lines 55-60]
Ookawa further teaches a laser beam L is emitted onto a surface of the wafer W in the processing container 1 from a He-Ne light source in a laser-measurement unit 5 thereby reading on a laser irradiator configured to irradiate the laser light on the substrate through the optical window, thereby heating the substrate.[col 4 lines 5-10]
Regarding claim 12, Ookawa figure 3 teaches the optical window (4C quartz glass member) penetrates through a middle region of the shower head.
Regarding claim 13, Ookawa figure 2 teaches the shower head comprises a shower head plate (2B electrode plate) having an annular shape. 
Regarding claim 16, Ookawa figure 1 teaches a laser beam L is emitted onto a surface of the wafer W in the processing container 1 from a He-Ne light source in a laser-measurement unit 5.[col 4 lines 5-10]. Figure 1 teaches the laser-measurement unit 5 is disposed on the optical window outside the chamber.
Regarding claim 17, Ookawa figures 1 and 3 teach the plasma generator comprises an upper electrode (2) in the shower head and a lower electrode (3) in the substrate support.
Regarding claim 18, Ookawa figure 3 teaches the laser irradiator comprises a laser (11 optical paths) to generate the laser light and an optical system (4 window member) configured to project the laser light outputted from the laser across a whole surface of the substrate through the optical window (4C quartz glass member).
Regarding claim 19, Ookawa figure 3 suggests the optical system comprises an aspheric lens (4C quartz glass member) to spread radially the laser light.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa (US 6,758,941 cited in IDS) as applied to claims 3 and 13, respectively.
Regarding claim 5, Ookawa is silent to a lower surface of the shower head is inclined at a predetermined angle with respect to a surface of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a lower surface of the shower head is inclined at a predetermined angle with respect to a surface of the substrate as a change of the inclination of the lower surface of the shower is an obvious design choice which is expected to yield the same results of dispersing gas onto the substrate. (MPEP 2144.04)
Regarding claim 6, Ookawa figure 1 teaches a lower surface of the shower head is parallel to a surface of the substrate. Ookawa is silent to spray holes of the shower head are inclined at a predetermined angle with respect to the surface of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide spray holes of the shower head inclined at a predetermined angle with respect to a surface of the substrate as a change of the inclination of the spray holes is an obvious design choice which is expected to yield the same results of dispersing gas onto the substrate. (MPEP 2144.04)
Regarding claim 14, Ookawa is silent to a lower surface of the shower head is inclined at a predetermined angle with respect to a surface of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a lower surface of the shower head is inclined at a predetermined angle with respect to a surface of the substrate as a change of the inclination of the lower surface of the shower is an obvious design choice which is expected to yield the same results of dispersing gas onto the substrate. (MPEP 2144.04)
Regarding claim 15, Ookawa figure 1 teaches a lower surface of the shower head is parallel to a surface of the substrate. Ookawa is silent to spray holes of the shower head are inclined at a predetermined angle with respect to the surface of the substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide spray holes of the shower head inclined at a predetermined angle with respect to a surface of the substrate as a change of the inclination of the spray holes is an obvious design choice which is expected to yield the same results of dispersing gas onto the substrate.(MPEP 2144.04)
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ookawa (US 6,758,941 cited in ISD), as applied to claims 9 and 19, respectively, and in further view of Itoga (US 2005/0032283).
Regarding claims 10 and 20, Ookawa is silent to the optical system further comprises an optical mask configured to selectively transmit the laser light passing through the aspheric lens.
Itoga is directed towards a semiconductor fabrication device wherein in laser irradiation, the irradiation of the laser beam is blocked either by inserting a mask in part of the optical path of the laser beam.[Abstract]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a mask as taught in Itoga in the dry cleaning apparatus of Ookawa to block the laser beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711